Case 3:19-cv-01719 Document 1 Filed 07/26/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO
UNITED STATES OF AMERICA,
Plaintiff
Vv. CIVIL NO. 19-

$445.00 IN U.S. CURRENCY,

Defendant.

 

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM
TO THE HONORABLE COURT:

COMES NOW, plaintiff, the United States of America, by and through its undersigned
attorneys, Rosa Emilia Rodriguez-Vélez, United States Attorney for the District of Puerto Rico
and Héctor E. Ramirez-Carb6, Assistant United States Attorney, Chief Civil Division, brings this
complaint and alleges as follows in accordance with Supplemental Rule G(2) of the Federal Rules
of Civil Procedure.

NATURE OF THE ACTION

1. This is a civil action in rem brought to enforce the provisions of Title 21, United States

 

Code, Sections 841(a)(1), 881(a)(6).
DEFENDANT IN REM
2. The defendant currency seized by an officer of the United States Customs and Border
Protection (“CBP”) and the Immigration and Customs Enforcement-Homeland Security

Investigations (“ICE-HSI”), consists of $445.00 in U.S. currency.

 
Case 3:19-cv-01719 Document1 Filed 07/26/19 Page 2 of 4

JURISDICTION AND VENUE |
. This Court has subject matter jurisdiction over an action commenced by the United States
pursuant to Title 28 United States Code, Section 1345; over an action for forfeiture
pursuant to Title 28, United States Code, Section 1355; and over this particular action
pursuant to Title 21, United States Code, Sections 841 and 881.
. This Court has in rem jurisdiction over the defendant currency pursuant to Title 28, United
States Code, Section 1355(b)(1)(A) (acts and omissions giving rise to the forfeiture
occurred in this district) and Section 1355(b)(1)(B) (the defendant currency is found in this
district).
. Venue is proper in this district pursuant to Title 28, United States Code, Section
1355(b)(1)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and
Section 1395 (the defendant currency is found in this district).

BASIS FOR FORFEITURE
. This is a civil action in rem brought to enforce the provisions of Title 21, United States
Code, Section 841 (Unlawful acts) and Section 881(a)(6) (all moneys, negotiable,
instruments, securities, or other things of value furnished or intended to be furnished by
any person in exchange for a controlled substance or listed chemical in violation of this
subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable
instruments, and securities used or intended to be used to facilitate any violation of this
chapter).

FACTS

. The facts and circumstances supporting the seizure and forfeiture of the defendant currency

are contained in the Title 28, United States Code, Section 1746 unsworn declaration of the
Case 3:19-cv-01719 Document1 Filed 07/26/19 Page 3 of 4

Immigration and Customs Enforcement-Homeland Security Investigations (“ICE-HSI”),
Special Agent, Pedro N. Lopez attached hereto, and incorporated herein as if fully stated.
CLAIM FOR RELIEF

WHEREFORE, the United States of America prays that a warrant of arrest for the
defendant currency be issued; that due notice be given to all parties to appear and show cause why
the forfeiture should not be decreed; that judgment be entered declaring the defendant currency
condemned and forfeited to the United States of America for disposition according to law; and that
the United States of America be granted such other and further relief as this Court may deem just
and proper, together with the costs and disbursements of this action.

RESPECTFULLY SUBMITTED,

In San Juan, Puerto Rico, this Qo tr day of Sahu \— , 2019.

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney

s/ Sector B,. Ramirez Carhé
Héctor E. Ramirez-Carbo
Assistant U.S. Attorney

Chief Civil Division
USDC-PR-NO. 214902

UNITED STATES ATTORNEY’S OFFICE
Torre Chardon, Suite 1201

350 Carlos Chardén Street

San Juan, Puerto Rico 00918
Phone Number: (787)766-5656
Hector.E.Ramirez@usdo}].gov

 
Case 3:19-cv-01719 Document1 Filed 07/26/19 Page 4 of 4

VERIFIED DECLARATION
I, Héctor E. Ramirez-Carbé, Assistant U.S. Attorney, Chief Civil Division for the District. .
of Puerto Rico, declare under penalty of perjury as provided by Title 28, Uriited States Code,
Section 1746, the following:
That the foregoing Complaint is based on reports and information furnished to me by the
ICE-HSI; that everything contained therein is true and correct to the best of my knowledge and
belief, |

Executed in San Juan, Puerto Rico, this dl, h day of

 

LMtcaor 4 Ramires abd
Héctor E. Ramfrez-Carbé
Assistant U.S. Attorney
Chief Civil Division
VERIFIED DECLARATION
I, Pedro N. Lopez, Special Agent, ICE-HSI, declare as provided by Title 28, United States

Code, Section 1746, the following:

 

[have read the contents of the foregoing Complaint for Forfeiture in Rem and the attached

 

unsworn declaration thereto, and I find the same to be true and correct to the best of my knowledge

and belief. I declare under penalty of perjury that the foregoing is true and correct.

 

Executed in San Juan, Puerto Rico, this 26, day of Mal U , 2019.
:

 
 

, EL,
Bédro Ne Lépez, Spetial Agent
Immigration and Customs Enforcement-
Homeland Security Investigations (“ICE-HSI”)

 

4
Case 3:19-cv-01719 Document 1-1 Filed 07/26/19 Page 1 of 6

UNSWORN DECLARATION UNDER PENALTY OF PERJURY

TITLE 28 UNITED STATES CODE 1746

Pursuant to 28 U.S.C. § 1746, I, Pedro N. Lopez, declare under penalty of perjury that the
foregoing is true and correct:
PROFESSIONAL BACKGROUND

The affiant is a Special Agent employed with Homeland Security Investigations
(HSI). The affiant has been employed as a Special Agent with HSI since March of 2003.
The Affiant attended the Criminal Investigator School and the Customs Basic
Enforcement School at the Federal Law Enforcement Training Center. The affiant also
attended the Immigration Cross- Training for legacy Customs Agents in Guaynabo,
Puerto Rico.

The affiant is currently assigned to the HSI Mayaguez office, Mayagiiez, Puerto
Rico. As a Special Agent my job and responsibilities include conducting investigations
of alleged manufacturing, distributing or possession of controlled substances (21 U.S.C.
841 (a)(1)), importation of controlled substances (21 U.S.C. 952 (a)), and smuggling of
goods into the United States (18 U.S.C. 545). My duties also include the enforcement of
Immigration and Nationality laws and regulations to identify, locate, apprehend, and
prosecute those individuals involved in the organized smuggling of aliens across the
borders into the United States.

Through investigations and training, the affiant has become familiar with
narcotics and alien smuggling techniques, the types and amounts of profits made by drug
dealers and methods, language, and terms, which are used to disguise the source and

nature of the profits from their activities.
Case 3:19-cv-01719 Document 1-1 Filed 07/26/19 Page 2 of 6

This affidavit is made in support of a Criminal Complaint filed against Roberto
YANEZ-RODRIGUEZ for Title 21, United States Code, Section 841, selling and
distribution of narcotics, and Title 18, United States Code, Section 924( C)(1)(A) In
Possession of a firearm and ammunition, involving drugs or violence.

Because this declaration is submitted for a limited purpose, the undersigned has
not included details of every aspect of this investigation. The undersigned is thoroughly
familiar with the information contained in this declaration, either through personal
investigation or through discussion with other law enforcement officers who have
interviewed individuals or personally have obtained information, which they in turn have

reported to me.

ITEM TO BE FORFEITED

$445.00 in U.S. currency.

INVESTIGATION
This case was presented to HSI as a joint operation with PRPD and HSI Mayaguez

as part of the Firearms initiative.
1. On May 23, 2019, PRPD Case Agent Edwin Calderon Torres (hereinafter
Calderon) received information from an anonymous person indicating that YANEZ-
RODRIGUEZ arrived from the city of Boston after having been incarcerated for
various crimes, with the intent to take control of drug sales at sector Guerreros,
located in Aguadilla, PR. Subsequently, Calderon conducted criminal history checks
on YANEZ-RODRIGUEZ and the same revealed that he in fact had various charges
for assault and battery; vandalize property, witness intimidation, and other charges.

2. On June 4, 2019, Calderon corroborated information previously provided by the
Case 3:19-cv-01719 Document 1-1 Filed 07/26/19 Page 3 of 6

anonymous person. Calderon met with a confidential source (hereinafter CS) that
stated that Robert YANEZ RODRIGUEZ AKA MECO lives at Barrio Guerreros
sector las Parcelas Rafael Hernandez, calle Estrella de Aguadilla. The CS described
YANEZ RODRIGUEZ as 5’8” tall approximately 25 years old and weighs 185 Ibs,
black hair with tattoos on his right arm, and both his legs. The CS stated that he/she
knew YANEZ RODRIGUEZ for several years. The CS proceeded to show Calderon
pictures of YANEZ RODRIGUEZ stored inside his/her cellphone and said that
YANEZ RODRIGUEZ intended to control drug sales at sector Guerreros. The CS
stated that YANEZ RODRIGUEZ is always armed with illegal firearms and has fired
rounds into the air. CS stated that said subject stores firearms and narcotics at his
residence and he travels in a 2017 Black in color Honda model HR-V bearing license
plate #TWN-454.

3.On June 13, 2019, at approximately 1500hrs, Calderon traveled to and arrived at las
Parcelas Rafael Hernandez, Barrio Guerrero de Aguadilla and parked his vehicle with
visibility towards YANEZ RODRIGUEZ’ residence. At approximately 1535hrs,
assisted with binoculars, Calderon witnessed the Honda black in color bearing PR
License plate #IWN-454 arrive at the aforementioned residence. Calderon witnessed
YANEZ RODRIGUEZ exit his vehicle wearing red short pants and a gray sleeveless
tank top type shirt, with his tattoos visibly shown on his right arm and both legs.
YANEZ RODRIGUEZ wore a black bag strapped across his chest, he bent down and
reached into said vehicle and removed a pistol from under the front driver’s seat and
stored it inside his black bag. YANEZ RODRIGUEZ closed said vehicle and entered
his residence. Several minutes later Calderon witnessed a white male, approximately

25 years old with brown and dark sunglasses wearing a white t-shirt with designs and
Case 3:19-cv-01719 Document 1-1 Filed 07/26/19 Page 4 of 6

beige jeans, arrive at YANEZ RODRIGUEZ’ residence riding a bicycle. The subject
whistled and several seconds later, YANEZ RODRIGUEZ came from out of his
residence, holding a paper bag in his hands and gave it to the mentioned subject. The
subject removed from the bag several small transparent baggies also known as decks
containing a white powdery substance, the subject returned the small bags into the
paper bag and departed on his bicycle. Subsequently, Calderon departed from the
location and solicited search warrants for said vehicle and residence and both were
granted.

4. On June 17, 2019, PRPD conducted firearms license queries for YANEZ
RODRIGUEZ, and the same revealed that he had no license to carry a firearm.

5. On June 18, 2019, the CS informed Calderon that YANEZ RODRIGUEZ left his
residence and was headed on his aforementioned vehicle in direction towards a car
wash near a gasoline station located on road 465 Barrio Guerrero. PRPD arrived on
site and saw YANEZ RODRIGUEZ standing near his car. YANEZ RODRIGUEZ
attempted to flee upon law enforcement presence but was subdued and detained.
PRPD Agent Edgardo Jusino executed the search warrant for said vehicle. The search
inside the truck (is it a truck or a Honda vehicle?) yielded the following: one (1)
Drum type 40 caliber magazine with capacity to load 50 rounds, same was loaded
with twenty-seven (27) 40 caliber rounds and one (1) black in color Gucci fanny bag,
which contained two (2) 40 caliber magazines with capacity of 28 rounds, and one of
the magazines was loaded with ten (10) 40 caliber rounds. Inside the vehicle on the
front console, seventeen (17) small baggies containing a white powder that field
tested positive for cocaine, was discovered along with two (2) additional baggies

containing marihuana, which field tested positive for marihuana. In the glove
Case 3:19-cv-01719 Document 1-1 Filed 07/26/19 Page 5 of 6

compartment, one (1) loaded Glock model 22, Pistol 40 caliber, bearing serial number
TEW681 and one (1) magazine containing (13) rounds was discovered. In addition,
YANEZ RODRIGUEZ had in his possession four hundred and forty-five ($445.00)
dollars in U.S. currency and one (1) cellphone Samsung model Galaxy. The search
warrant served at the residence yielded one (1) baggie containing marihuana found on
the floor and one (1) baggie containing cocaine found near a shoe box; both baggies
were found in his bedroom.

6. Through investigations and training, the affiant has become familiar with the types
and amounts of profits made by drug dealers and methods, language, and terms,

which are used to disguise the source and nature of the profits from their activities.

The investigation revealed that firearms and ammunition are not manufactured in
Puerto Rico and therefore the one seized from, YANEZ RODRIGUEZ must have
traveled in interstate or foreign commerce.
The 2017 Honda model HR-V bearing Puerto Rico License plate #IWN-454,
which is suspected to be stolen, is registered to Jose G. Rodriguez Feliciano
addressed at Gurabo, Puerto Rico.
7. A query in the criminal records of, YANEZ RODRIGUEZ revealed that he was
previously convicted in Springfield Massachusetts for crimes punishable by
imprisonment for a term of one year for Assault and Battery and intimidation of court
officials.
Based on the facts listed above, there is probable cause to believe the seized currency

represents drug proceeds in Puerto Rico in violation of 21 U.S.C. § 881. ICE hereby requests
Case 3:19-cv-01719 Document 1-1 Filed 07/26/19 Page 6 of 6

that the U.S. Attorney’s Office for the District of Puerto Rico initiate judicial forfeiture action
against the subject property $445.00 in U.S, currency under 21 U.S.C. § 881.

Signed under penalty of perjury, in San Juan, Puerto Rico thig2 of Nal 4 2019.

 

 

( 4
ZZ,
[PEHION, Lopez, Special Agént
“~ Immigration and Customs Enforcement-
Homeland Security Investigations (““ICE-HSI”)
®JS 44 (Rev. 11/04)

The JS 44 civil cover sheet and the information contained herein neither rej
by local rules of court. This form, approved by the Judicial Conference of the United States in September |

Case 3:19-cv-01719 Document 1-2 Filed 07/26/19 Page 1 of 1

CIVIL COVER SHEET

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

lace nor supplement the filing and service of pleadings or other p
974, is required for the use of t

apers as required by law, except as provided
e Clerk of Court for the purpose of initiating

 

I. (a) PLAINTIFFS

 

 

UNITED STATES OF AMERICA

 

 

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney’s (Firm Name, Address, and Telephone Number)

 

1201, Hato Rey, PR

 

00918

Héctor E. Ramirez-Carb6 AUSA, 350 Carlos Chardon Ave, Suite

DEFENDANTS

 

[US v. $445.00 IN U.S. CURRENCY,

 

LAND

Attorneys (If Known)

 

County of Residence of First Listed Defendant

(CIN U.S. PLAINTIFF CASES ONLY)

INVOLVED.

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
CE1 U.S. Government (1 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State C¥ 1 11 Incorporated or Principal Place O4 04
of Business In This State
2 US. Government 114 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place os Os
Defendant (indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation O¢ 086
Foreign Country
IV. NATURE OF SUIT. (Place an “Xx” in One Box Only)
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
C7 110 Insurance PERSONAL INJURY PERSONAL INJURY |{] 610 Agriculture CO 422 Appeal 28 USC 158 O) 400 State Reapportionment
C1 120 Marine 310 Airplane O 362 Personal Injury - C] 620 Other Food & Drug C1 423 Withdrawal O 410 Antitrust
C1 130 Miller Act C1 315 Airplane Product Med. Malpractice G 625 Dmg Related Seizure 28 USC 157 1 430 Banks and Banking
C1 140 Negotiable Instrument Liability O 365 Personal Injury - of Property 21 USC 881 1 450 Commerce
CJ 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability ( 630 Liquor Laws PROPERTY RIGHTS 1 460 Deportation
& Enforcement of Judgment Slander {1 368 Asbestos Personal |{] 640 R.R. & Truck 0 820 Copyrights O1 470 Racketeer Influenced and
C7 151 Medicare Act O 330 Federal Employers’ Injury Product C1 650 Airline Regs. CI 830 Patent Corrupt Organizations
C1 152 Recovery of Defaulted Liability Liability O 660 Occupational (1 840 Trademark O 480 Consumer Credit
Student Loans C1 340 Marine PERSONAL PROPERTY Safety/Health (1 490 Cable/Sat TV
(Excl. Veterans) C1 345 Marine Product O 370 Other Fraud O 690 Other (7 810 Selective Service
C7 153 Recovery of Overpayment Liability 1 371 Truth in Lending LABOR SOCIAL SECURITY C1 850 Securities/Commodities/
of Veteran’s Benefits 0 350 Motor Vehicle (1 380 Other Personal (1 710 Fair Labor Standards CO) 861 HIA (1395) Exchange
C1 160 Stockholders’ Suits O1 355 Motor Vehicle Property Damage Act 0 862 Black Lung (923) 1 875 Customer Challenge
C7 190 Other Contract Product Liability CO 385 Property Damage 1 720 Labor/Mgmt. Relations | 863 DIWC/DIWW (405(g)) 12 USC 3410
C1 195 Contract Product Liability ](J 360 Other Personal Product Liability C1 730 Labor/Mgmt.Reporting | (1 864 SSID Title XVI O 890 Other Statutory Actions
(1 196 Franchise Injury & Disclosure Act C1 865 RSI (405(g)) 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |(] 740 Railway Labor Act FEDERAL TAX SUITS (1 892 Economic Stabilization Act
1 210 Land Condemnation O1 441 Voting 1 510 Motions to Vacate | 790 Other Labor Litigation [C1 870 Taxes (U.S, Plaintiff (1 893 Environmental Matters
CF 220 Foreclosure (1 442 Employment Sentence C1 791 Empl. Ret. Inc. or Defendant) C1 894 Energy Allocation Act
CJ 230 Rent Lease & Ejectment {1 443 Housing/ Habeas Corpus: Security Act CO) 871 IRS—Third Party CJ 895 Freedom of Information
C1 240 Torts to Land Accommodations (1 530 General 26 USC 7609 Act
(1 245 Tort Product Liability Ol 444 Welfare (1 535 Death Penalty O 900Appeal of Fee Determination
CI 290 All Other Real Property 1 445 Amer. w/Disabilities - | 540 Mandamus & Other Under Equal Access
Employment C1 550 Civil Rights to Justice
C1 446 Amer. w/Disabilities - | 555 Prison Condition (7 950 Constitutionality of
Other State Statutes
1 440 Other Civil Rights
VY. ORIGIN (Place an “X” in One Box Only) Transferred fh Appeal to District
Tanstfeire om
CH Original 2 Removed from 3 Remanded from 4 Reinstated or Os another district M6 Multidistrict o7 Magistrate
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment

 

| Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Title 21, United States Code, Sections 841 and 881.

 

 

VI. CAUSE OF ACTION

 

 

 

 

VII. REQUESTED IN CI-CHECK IF THISTS A CLASSACTION DEMANDS CHECK_YES only if demanded in complaint:

 

 

 

 

 

 

 

 

 

COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: flYes [No

VUI. RELATED CASE(S) oa

IF ANY (See instructions); ID GE DOCKET NUMBER
DATE = 4 SIGNATURE OF ATTORNEY OF RECORD

J rae s/Héctor E, Ramirez-Carbé

taf 3G a6 iG
FOR OFFICE USE QNLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 3:19-cv-01719 Document 1-3 Filed 07/26/19 Page 1 of 1

United States District Court for the District of Puerto Rico

CATEGORY SHEET

 

 

 

1. Title of Case (Name of first party on each side only)
US v. $445.00 IN U.S. CURRENCY, =

 

 

 

 

2. Category in which case belongs: (See Local Rules)

 

 

x ORDINARY CIVILCASE — [CIVIL FORFEITURE

SOCIAL SECURITY
BANK CASE
INJUNCTION

 

 

 

 

 

 

 

 

 

3. Title and number, if any, of related cases (See Local Rules)

 

 

 

 

 

 

 

 

 

 

 

4, Has a prior action between the same parties and based on the same claim ever been filed in
this Court?
Xx
O YES NO
5. | Is this case required to be heard and determined by a District Court of three judges pursuant to
Rule 28 U.S.C. 2284?
O yes x _|No
6. Does this case question the constitutionality of a state statute (FRCP 24)?
O YES ft NO
(Please Print) 214902

 

USDC ATTORNEY'S ID NO.

 

 

HECTOR E. RAMIREZ-CARBO

 

ATTORNEY'S NAME:

 

TORRE CHARDON, SUITE 1201, 350 CARLOS CHARDON AVE
MAILING ADDRESS:

 

 

 

 

 

 

 

00918
HATO REY PR ZIP CODE

 

 

 

787-766-5656

 

 

TELEPHONE NO.

 

 

 

 
